DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 11-14 are subject to examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stuart Shapely (Registration number 62,680) on 5/202021.

		Claims
Claims are replaced with the claim below:

1.	(Currently Amended) A method performed by a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, configuration information for measuring a channel blockage status indicating a degree by which an unlicensed band is occupied by an interference node;
receiving information regarding the channel blockage status measured based on the configuration information;
 in the unlicensed band;
adjusting a number of terminals belonging to scheduling groups based on the channel blockage status in association with the interference of the different terminal, the scheduling groups comprising a plurality of terminals;
transmitting, to the terminal, scheduling information on uplink resources generated based on the channel blockage status; and
receiving data from the terminal based on the scheduling information,
wherein the configuration information includes at least one of: information regarding a measurement duration for measuring the channel blockage status, information on uplink resources allocated to measure the channel blockage status, or information regarding a channel occupancy time (COT) of the base station.

2.	(Original) The method of claim 1, further comprising:
adjusting at least one terminal served in the unlicensed band so as to be served in a licensed band, based on the measured channel blockage status; and
allocating uplink resources for a plurality of terminals belonging to the unlicensed band,
wherein the measured channel blockage status comprises a channel blockage status measured in a long-term.


determining a scheme by which the terminal transmits data to the base station, based on the measured channel blockage status;
determining a scheduling group corresponding to the scheme; and
allocating uplink resources for a plurality of terminals belonging to the scheduling group,
wherein the scheme comprises a scheduled uplink (SUL) scheme or an autonomous uplink (AUL) scheme, and
wherein the measured channel blockage status comprises at least one of a channel blockage status measured in a long-term and a channel blockage status measured based on the COT.

4.	(Original) The method of claim 1, further comprising:
determining scheduling groups comprising a plurality of terminals or a plurality of cells based on the measured channel blockage status; and
allocating uplink resources for terminals belonging to the scheduling groups,
wherein the measured channel blockage status comprises at least one of a channel blockage status measured in a long-term, a channel blockage status measured in punctured resources, and a channel blockage status measured in a duration not included in the COT.

5-10.	(Canceled) 

11.	(Currently Amended) A base station in a wireless communication system, the base station comprising:
a transceiver; and
at least one processor configured to:
transmit, to a terminal, configuration information for measuring a channel blockage status indicating a degree by which an unlicensed band is occupied by an interference node,
receive information regarding the channel blockage status measured based on the configuration information,
determine a channel blockage status in association with interference of a different terminal in a network to which the terminal belongs, based on the channel blockage status measured in punctured resources and the channel blockage status measured in unpunctured resources in the unlicensed band,
adjust a number of terminals belonging to scheduling groups based on the channel blockage status in association with the interference of the different terminal, the scheduling groups comprising a plurality of terminals,
transmit, to the terminal, scheduling information on an uplink resource generated based on the information regarding the channel blockage status, and
receive data from the terminal based on the scheduling information,
wherein the configuration information includes at least one of: information regarding a measurement duration for measuring the channel blockage status, information on an uplink resource allocated to measure the channel blockage status, or information regarding a channel occupancy time (COT) of the base station.

12.	(Previously Presented) The base station of claim 11, wherein the at least one processor is configured to:
adjust at least one terminal served in the unlicensed band so as to be served in a licensed band, based on the measured channel blockage status; and
allocate uplink resources for a plurality of terminals belonging to the unlicensed band,
wherein the measured channel blockage status comprises a channel blockage status measured in a long-term.

13.	(Previously Presented) The base station of claim 11, wherein the at least one processor is configured to:
determine a scheme by which the terminal transmits data to the base station, based on the measured channel blockage status;
determine a scheduling group corresponding to the scheme; and
allocate uplink resources for a plurality of terminals belonging to the scheduling group,
wherein the scheme comprises a scheduled uplink (SUL) scheme or an autonomous uplink (AUL) scheme, and
wherein the measured channel blockage status comprises at least one of a channel blockage status measured in a long-term and a channel blockage status measured based on the COT.

14.	(Previously Presented) The base station of claim 11, wherein the at least one processor is configured to:
determine scheduling groups comprising a plurality of terminals or a plurality of cells based on the measured channel blockage status; and
allocate uplink resources for terminals belonging to the scheduling groups,
wherein the measured channel blockage status comprises at least one of a channel blockage status measured in a long-term, a channel blockage status measured in punctured resources, and a channel blockage status measured in a duration not included in the COT.

15-20.	(Canceled)	

REASONS FOR ALLOWANCE
Claims 1-4, 11-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of “determining a channel blockage status in association with interference of a different terminal in a network to which the terminal belongs, based on the channel blockage status measured in punctured resources and the channel blockage status measured in unpunctured resources in the unlicensed band;
adjusting a number of terminals belonging to scheduling groups based on the channel blockage status in association with the interference of the different terminal, the scheduling groups comprising a plurality of terminals” in addition to other limitations of claim 1. 


Regarding claim 11, Prior art fails to teach the combination of “determining a channel blockage status in association with interference of a different terminal in a network to which the terminal belongs, based on the channel blockage status measured in punctured resources and the channel blockage status measured in unpunctured resources in the unlicensed band;
adjusting a number of terminals belonging to scheduling groups based on the channel blockage status in association with the interference of the different terminal, the scheduling groups comprising a plurality of terminals” in addition to other limitations of claim 11. 
Claim 2-4, 12-14 are allowed as being dependent on claim 1 or 11. 

The closest prior art, Siomina (US 2020/0351688) talks about channel occupancy measurement in para 0044, however it doesn’t teach determining a channel blockage status in association with interference of a different terminal in a network to which the terminal belongs, based on the channel blockage status measured in punctured resources and the channel blockage status measured in unpunctured resources in the unlicensed band and adjusting a number of terminals belonging to scheduling groups based on the channel blockage status in association with the interference of the different terminal, the scheduling groups comprising a plurality of terminals.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416